SPAETH, President Judge,
concurring:
I agree that the order of the trial court should be affirmed, but on reasoning different from the majority’s.
Appellant argues that she may maintain an action against the Pennsylvania Assigned Claims Plan for no-fault benefits because Travelers Insurance Company, the insurance company to which the Plan assigned appellant’s claim, has failed to pay the claim. This argument is without merit. The claim having been assigned to Travelers, Travelers— not the Plan — became responsible for payment. The No-fault Act so provides:
(2) The assigned claims bureau shall promptly:
(A) assign each claim for no-fault benefits to an assignee who shall be a participating insurer; and
(B) notify the claimant of the identity and address of such assignee.
Claims shall be assigned so as to minimize inconvenience to claimants. The assignee thereafter has rights and obligations as if he had issued a policy of basic loss insurance complying with this act applicable to the injury or, in a case involving the financial inability of a restoration obligor to perform its obligations, as if the assignee had written the applicable basic restoration insurance, undertaken the self-insurance, or lawfully obligated itself to pay basic loss benefits.
40 P.S. § 1009.108(b).
In its opinion the trial court states:
The No-Fault Act does not give the Plan any discretion concerning claims after they have been assigned to an *597insurance carrier. The Plan has no authority to determine liability for payments nor the amount thereof. These matters are determined solely by the insurance carrier involved.
In this case the Plan complied with the statute by assigning this case to Travelers Insurance Company and said insurance company has agreed to process the claim and the suit resulting therefrom. After the assignment of this case to the insurance carrier, there was no further action required by The Plan.
It is obvious that Plaintiff cannot recover both from Travelers Insurance Company and The Plan. If plaintiff has a claim he must look to Travelers alone for payment. Slip op. at 3.
I agree with this reasoning and should adopt it.
BECK, J. joins in both majority opinion by BROSKY, J., and concurring statement by SPAETH, President Judge.